If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re X. SORRELLS, Minor.                                            May 7, 2019

                                                                     No. 344129
                                                                     Ingham Circuit Court
                                                                     Family Division
                                                                     LC No. 16-001563-NA


Before: CAMERON, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent father appeals as of right an order terminating his parental rights to his child,
XS, under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication not rectified), MCL
712A.19b(3)(g) (failure to provide proper care or custody), and MCL 712A.19b(3)(j) (reasonable
likelihood of harm to child in the future). Respondent’s only contention on appeal is that the trial
court violated his right to due process by effectively depriving him of an adjudication under the
circumstances presented. We agree, and thus, we reverse and remand for further proceedings.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        The trial court became involved in this matter because of the mother’s substance abuse.
Children’s Protective Services (CPS) had received a complaint alleging that the child’s mother
had tested positive for cocaine throughout her pregnancy, and the newborn’s meconium tested
positive for the drug. Petitioner filed a removal petition against the mother, naming respondent,
who was in jail at the time, as an alleged father. The court authorized the removal petition and
placed XS with foster parents on November 17, 2016.

       According to the record, respondent was released from jail in late April 2017, and he
appeared at a May 9, 2017 dispositional review hearing regarding the mother. At the hearing,
respondent indicated that DNA test results identified him as XS’s father, and that he wanted to
execute an affidavit of parentage immediately. This was not possible, however, because the
mother’s signature was necessary, but her whereabouts were unknown. The hearing referee
advised petitioner and respondent that they had 14 days to undertake the necessary efforts to
make respondent the legal father. The referee further informed respondent, “when you appear in
court again if you feel the need to be represented by an attorney, which I encourage you to do,



                                                -1-
you make the request of the Court at the next court hearing and the Court will appoint you an
attorney. So first you make yourself the legal father, second you appear in court and ask for the
appointment of an attorney.” Respondent indicated at some point during the hearing, “I’ll be
here in two weeks to sign my affidavit and I plan on getting my [child] . . . and moving into a
house.”

         On July 14, 2017, after respondent had established himself as the child’s legal father,
petitioner filed a Sanders petition.1 The petition alleged that respondent was an unfit parent due
to lack of sufficient income, unemployment, unresolved substance abuse issues, emotional
stability concerns, and an inability to provide a safe and stable environment for XS. The trial
court authorized the petition and appointed counsel for respondent. On July 27, 2017, the trial
court held a pre-adjudication hearing; respondent’s counsel was present, but respondent was not.

        Respondent had no further contact with petitioner until September 2017, when he
informed petitioner that he had been in jail in another county “for a first-degree home invasion”
since July 2017. He received a copy of the petition and expressed interest in cooperating with
petitioner and participating in recommended services. However, he refused to give petitioner his
telephone number and stated that he was using someone else’s telephone to call petitioner, that
he did not have a home, and that he was staying at “Volunteers of America.”

        At the request of respondent’s counsel, the trial court scheduled a bench trial for
respondent’s adjudication, setting the date for October 2, 2017. At the appointed date and time,
respondent’s counsel was present, but respondent was not. At the start of the trial, respondent’s
counsel moved to withdraw on grounds that he had had no contact with respondent and, because
he did not know what respondent wanted, he believed that continuing to represent him would
constitute a violation of Michigan’s Rules of Professional Conduct. As will be explained below,
petitioner, petitioner’s attorney, and the child’s lawyer guardian ad litem opposed counsel’s
motion. Nevertheless, the trial court granted counsel’s motion to withdraw, and then proceeded
with the adjudication trial.

        The foster-care caseworker testified that respondent had been in and out of jail since the
child’s birth, had an extensive criminal history and a history of substance abuse, had visited his
child only twice since June 2017, despite being afforded parenting time thrice weekly, had not
bonded with the child, and was very difficult to contact. With respect to the latter, the
caseworker testified that respondent had provided a mailing address, but no reliable phone
number, that he showed up randomly at the agency, and that he called once a month or so to get
updates about the case. Thereafter, the trial court ruled that petitioner had presented sufficient
evidence to prove that respondent’s home was an unfit place for a child to live based on
respondent’s criminality. Subsequently, the trial court entered a dispositional order that, among
other things, required respondent to participate in a host of services, to submit to a substance


1
  In re Sanders, 495 Mich. 394, 413-420; 852 NW2d 254 (2014) (requiring separate adjudications
for each parent).



                                               -2-
abuse assessment, and to undergo screenings for alcohol and controlled substances as deemed
necessary by the foster-care caseworker.

        In its periodic updates to the court regarding respondent’s progress, petitioner continued
to stress difficulties in communicating with respondent. The foster-care agency could not readily
contact respondent and respondent did not regularly contact the foster-care agency. Telephone
issues aside, in one update, petitioner noted:

       [Respondent] appeared limited in his functioning, although the agency does not
       have documentation supporting this. The interaction that the agency has had with
       [respondent] had to be presented in a very clear and concise manner.
       [Respondent] often is told something multiple times, and it seems that he is
       unable to fully process what is being asked of him.

         Respondent contacted the foster-care agency on January 16, 2018. He said that he could
not remember who his caseworker was and did not have a working telephone, and he confirmed
the mailing address on file. He also indicated that he had not been in contact with the agency
because, in the caseworker’s words, he had been “busy working things out and straightening up
his life.” Six days later, respondent met face-to-face with the caseworker. According to her
account, she told respondent about the adjudication, informed him of the services the trial court
had ordered, and opined that he had been absent from the proceedings so long that he risked
termination of his parental rights.

       The next event of note occurred on March 29, 2018, when the trial court held a
permanency planning hearing, at which respondent was present. The court realized that
respondent was without counsel and, upon respondent’s request, appointed an attorney who was
present in the building to represent him. Petitioner then argued that the goal in the matter should
be changed from reunification to adoption. The trial court subsequently found adoption to be in
the child’s best interests and ordered petitioner to file a petition to terminate respondent’s
parental rights. Following a termination hearing on May 7, 2018, the trial court found the
existence of statutory grounds to terminate respondent’s parental rights and that termination
would be in the child’s best interests, and entered a corresponding order. This appeal followed.

                                         II. ANALYSIS

       Respondent contends that the trial court violated his right to procedural due process by
allowing his attorney to withdraw at the start of the adjudication hearing and then proceeding
with adjudication and initial disposition in respondent’s absence and with no lawyer representing
him.
       The Michigan Supreme Court has recognized that “[p]arents have a significant interest in
the companionship, care, custody, and management of their children, and the interest is an
element of liberty protected by due process.” In re Sanders, 495 Mich. 394, 409; 852 NW2d 524
(2014), citing In re JK, 468 Mich. 202, 210; 661 NW2d 216 (2003), citing In re Brock, 442 Mich.
101, 109, 499 NW2d 752 (1993). “Whether child protective proceedings complied with a
parent’s right to procedural due process presents a question of constitutional law, which we



                                                -3-
review de novo.” In re Sanders, 495 Mich. at 403-404. Because respondent did not argue below
that the trial court violated his right to procedural due process, the issue is unpreserved.

         “We review unpreserved claims of constitutional error under a plain-error analysis.” In
re VanDalen, 293 Mich. App. 120, 135; 809 NW2d 412 (2011). “ ‘To avoid forfeiture under the
plain error, three requirements must be met: (1) the error must have occurred, (2) the error was
plain, i.e., clear or obvious, (3) and the plain error affected substantial rights.’ ” Kern v Blethen-
Coluni, 240 Mich. App. 333, 336; 612 NW2d 838 (2000), quoting People v Carines, 460 Mich.
750, 763; 597 NW2d 130 (1999). “When plain error has occurred, “[r]eversal is warranted only
when the plain, forfeited error resulted in the conviction of an actually innocent defendant or
when an error seriously affecte[ed] the fairness, integrity or public reputation of judicial
proceedings independent of the defendant’s innocence.” In re Utrera, 281 Mich. App. 1, 9; 761
NW2d 253 (2008), quoting In re Osborne (On Remand, After Remand), 237 Mich. App. 597, 606;
603 NW2d 824 (1999) (internal quotation marks and citations omitted; alteration in the original),
citing People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).

                                       A. ADJUDICATION2

        “In Michigan, child protective proceedings comprise two phases: the adjudicative phase
and the dispositional phase.” In re Kanjia, 308 Mich. App. 660, 663; 866 NW2d 862 (2014),
quoting Sanders, 495 Mich. at 404. “Child protective proceedings are initiated by the state’s
filing a petition in the family division of the circuit court requesting the court to take jurisdiction
over a child.” Id. at 664. “A respondent-parent may admit the allegations in the petition, plead
no contest to the allegations, or demand a trial.” Id. “When the petition contains allegations of
abuse or neglect against a parent, MCL 712A.2(b)(1), and those allegations are proved by a plea
or at the [adjudication] trial, the adjudicated parent is unfit.” Id. at 663, quoting Sanders, 495
Mich. at 405. “If the court takes jurisdiction over the child, the proceedings enter the
dispositional phase[.]” Kanjia, 308 Mich. App. at 664. During this phase, “the trial court has
broad authority to effectuate orders aimed at protecting the welfare of the child, including
ordering the parent to comply with the [DHHS] case service plan and ordering the [DHHS] to
file a petition for the termination of parental rights if progress is not being made.” Id. The
“adjudicative phase is only the first step in child protective proceedings, [but] it is of crucial
importance because the procedures used in adjudicative hearings protect the parents from the risk
of erroneous deprivation of their parental rights.” Id. at 663, quoting Sanders, 495 Mich. at 405-
406 (quotation marks and citations omitted).
       The Michigan Supreme Court has distinguished between adjudicated and unadjudicated
parents and held that “due process protections prevent a trial court from entering dispositional


2
  We note that petitioner agrees that respondent’s challenge to the trial court’s adjudication is not
a collateral attack on the trial court’s order of termination. See In re Kanjia, 308 Mich. App. 660,
670; 866 NW2d 862 (2014) (holding that a “Sanders challenge, raised for the first time on direct
appeal from an order of termination, does not constitute a collateral attack on jurisdiction, but
rather a direct attack on the trial court’s exercise of its dispositional authority.”).



                                                 -4-
orders—including orders of termination—against an unadjudicated respondent.” Kanjia, 308
Mich. App. at 670, citing Sanders, 495 Mich. at 422. In addition, this Court has recognized that a
parent has a right to counsel in parental rights termination cases, including the right to appointed
counsel. See In re Williams, 286 Mich. App. 253, 275-276; 779 NW2d 286 (2009), citing In re
Powers Minors, 244 Mich. App. 111, 121; 624 NW2d 472 (2000), and In re Cobb, 130 Mich. App.
598, 600; 344 NW2d 12 (1983). Further, we have found a violation of due process when, in the
absence of the responding parent and counsel for the responding parent, a trial court allows a
petitioner to proceed unopposed in an adjudication hearing. In re Collier, 314 Mich. App. 558,
571-572; 887 NW2d 431 (2016).

           B. RESPONDENT WAS EFFECTIVELY DENIED AN ADJUDICATION

       The record indicates that respondent knew that the trial court had appointed counsel to
represent him. As already indicated, petitioner filed a Sanders petition on July 14, 2017.
Subsequent to an inquiry on the petition, Ingham County Family Division referee Roy Porter
authorized the petition and appointed an attorney for respondent; the trial court affirmed both
actions in an order following the preliminary inquiry. This order also scheduled a pretrial
hearing on respondent’s adjudication for July 27, 2017, and noted the appointment of attorney
Rodger Montgomery for respondent. A July 17, 2017 entry in the register of actions records
proof of service of the petition and the order following the preliminary inquiry. Further, when
respondent’s appointed counsel appeared at the July 27, 2017 pretrial hearing, the trial court
observed that the record suggested that respondent knew about the pretrial hearing because
service on him had been personal. Thus, record evidence indicates that, not only did the trial
court appoint counsel for respondent, but also that respondent was informed of this appointment
by personal service of the petition and the order following the preliminary inquiry.

        When respondent’s counsel moved at the outset of the adjudication trial to withdraw as
counsel, contending that he could not competently represent respondent because he had had no
contact with him and did not know his wishes, petitioner, petitioner’s attorney, and the child’s
lawyer guardian ad litem opposed the motion. Asked its opinion, petitioner opined, “a lot of
times the parents do not appear and we proceed without them. And from talking with [the case
manager], he was aware that he had an attorney so I don’t believe it would be proper to excuse
the attorney here for this jurisdictional trial.” Petitioner’s attorney observed that if an attorney is
going to withdraw, there should be a motion which the parent would receive notice of, and
because respondent did not have notice of his attorney’s motion, there was no verification that
respondent knew he would not be represented by counsel at the adjudication bench trial.
Similarly, the child’s lawyer guardian ad litem opined that respondent “is in a position where he
may be of the opinion that he needn’t appear simply because he has counsel present,” and, for
this reason, asked the trial court to deny counsel’s motion to withdraw. Notwithstanding these
arguments, the trial court granted respondent’s motion to withdraw, reasoning that respondents
have a right to an attorney, but also the responsibility to participate in the proceedings, and
concluding that if respondent “fervently disagreed” with the petition, he would have either
tracked down his counsel or been present.

        Respondent contends that the trial court erred in granting counsel’s motion. The abuse of
discretion standard recognizes that, in some circumstances, “there will be more than one


                                                 -5-
reasonable and principled outcome[,]” and that a trial court does not abuse its discretion so long
as it chooses one of these reasonable and principled outcomes. People v Babcock, 469 Mich.
247, 269; 666 NW2d 231 (2003). We cannot say that the trial court necessarily abused its
discretion by granting counsel’s motion to withdraw. On one hand, a constant theme throughout
the record is petitioner’s difficulty in contacting respondent. Respondent provided an address at
which he received mail, but no phone number where petitioner could reliably reach him, and his
contact with petitioner was sporadic. In addition, respondent’s periodic incarcerations,
noticeable cognitive limitations, and unstable lifestyle, presented challenges to his involvement
in the proceedings and in a case services plan. On the other hand, there is no record evidence
that counsel made any independent efforts to contact respondent.3 Moreover, respondent
expressed an interest in reunification with the child, telling the court that he planned to get his
daughter and move into a house, and telling petitioner that he wanted to cooperate and to
participate in the recommended services.

        Regardless of whether the trial court abused its discretion by granting counsel’s motion to
withdraw, the trial court committed clear error by pushing forward with the adjudication hearing
in the absence of respondent and of counsel for respondent.4 In re Collier, 314 Mich. App. 558,
571-572; 887 NW2d 431 (2016). Having counsel appointed for him on July 14, 2017, and being
informed of the same on July 17, 2017, “respondent was entitled to assume that counsel would
represent him at the adjudication hearing . . . .” Id. at 571. This is not to excuse respondent’s
lack of participation in these child protective proceedings. Rather, it is to affirm the well-
established and significant liberty interest parents have in the “companionship, care, custody, and
management of their children,” and the related importance of the adjudicative phase. Sanders,
495 Mich. at 409. The “procedures used in adjudicative hearings protect the parents from the risk
of erroneous deprivation of their parental rights.” Id. at 406. For example, in adjudicative
hearings, the rules of evidence generally apply, and the petitioner must prove by a preponderance
of the evidence one or more of the statutory grounds for jurisdiction alleged in the petition.” Id.
at 405. In the present case, because the trial court immediately forged ahead after granting
counsel’s motion to withdraw, petitioner was able to present its case against respondent
completely unchallenged. This amounted to an ex parte proceeding that, without notification,
denied respondent the assistance of counsel that he had been informed he would have. In re
Williams, 286 Mich. App. at 275-276.




3
  Asked if he had attempted to contact respondent, his counsel replied, “what I understand in that
regard and this is from discussions I’ve had with the caseworker is that he cannot really be
contacted.”
4
  The trial court could either have declined to grant counsel’s motion to withdraw until after the
adjudication proceeding, advising respondent’s counsel to proceed under the assumption that
respondent wished to preserve his parental rights, as respondent had previously expressed on the
record, or granted the motion and adjourned the adjudication hearing for just a couple of weeks,
and in the interim advised respondent that his counsel had withdrawn.



                                                -6-
         In addition, we find reversal warranted because the trial court’s action in proceeding with
the adjudicative hearing without informing respondent that he no longer had the assistance of his
appointed attorney “seriously affect[ed] the fairness, integrity or public reputation of judicial
proceedings[.]” In re Osborne, 237 Mich. App. at 606 (quotation marks and citation omitted).
Our Supreme Court, as well as this Court, has stressed the importance of the adjudicative phase
of a child protective proceeding. The adjudicative phase of a child protective proceeding “is of
critical importance because the procedures used in adjudicative hearings protect the parents from
the risk of erroneous deprivation of their parental rights.” In re Kanjia, 308 Mich. App. at 663,
quoting Sanders, 495 Mich. at 405-406 (quotation marks and citations omitted). “A parent’s
fundamental right to direct the care, custody, and control of his or her child free from
government interference cannot be overstated.”5 Sanders, 495 Mich. at 415. “Parents have a
significant interest in the companionship, care, custody, and management of their children, and
the interest is an element of liberty protected by due process.” In re JK, 468 Mich. 202, 210; 661
NW2d 216 (2003), citing Brock, 442 Mich. at 109. The adjudicative phase culminates in an
adjudicative hearing, and once a parent is adjudicated as unfit, the proceeding enters into a
dispositional phase. This phase does not serve the same constitutional purpose as the
adjudicative phase. Id. at 415. For example, although during the adjudicative phase, “ ‘the State
may not assume that a child and his [or her] parent are adversaries[,]’ ” once a parent is
adjudicated as unfit, the court may “ ‘assume . . . that the interests of the child and the natural
parents do diverge.’ ” Sanders, 495 Mich. at 415, at n 11, quoting Santosky v Kramer, 455 U.S.
745, 760; 102 S. Ct. 1388, 1398; 71 L. Ed. 2d 599 (1982). Errors in the adjudicative phase cannot
be overcome in the dispositional phase.6 Id. at 418-420.

        We understand that the trial court was not required to sua sponte appoint counsel for
respondent, see MCR 3.915(B)(1)(b)(i), but we herald the court’s decision to do so in order to
protect respondent’s constitutional rights, especially knowing he had appeared and expressed a
clear interest in parenting his child and also appeared to have cognitive limitations. However,
for the trial court to continue with the adjudicative hearing after allowing the appointed attorney


5
  Of course, this right is not absolute; “the state has a legitimate interest in protecting the moral,
emotional, mental, and physical welfare of the minor and in some instances, neglectful parents
may be separated from their children.” Sanders, 495 Mich. at 409-410 (quotation marks and
citation omitted).
6
     Although it was dealing with the complete lack of an adjudication for the parent at issue in
Sanders, the Supreme Court rejected the DHS’s argument that unadjudicated parents may have
the opportunity to have their parental rights restored during the dispositional phase if they have
complied with their case service plans or court orders during the dispositional phase. Id. at
419. The Supreme Court commented that this “puts the plow before the mule. The possibility of
a fix at the back end is not sufficient to justify the lack of process at the front end.” Id. at
420. Concluding that the “Constitution demands more,” the Supreme Court quoted Stanley v
Illinois, 405 U.S. 645, 647; 92 S. Ct. 1208; 31 L Ed2d 551 (1972) for the proposition that the
“Court has not . . . embraced the general proposition that a wrong may be done if it can be
undone.” Id.



                                                 -7-
to withdraw, without allowing time for notifying respondent that he could no longer rely on
counsel to protect his interests at this critical stage, plainly violated respondent’s right to due
process and seriously affected the fairness, integrity, or public reputation of the judicial
proceedings.7



7
        The dissent criticizes this majority opinion for failing to undertake a harmless-error
analysis. We do not find harmless-error analysis applicable or necessary. As the dissent
observes, unpreserved constitutional issues are reviewed for plain error affecting substantial
rights. We applied that standard of review to the present case. In support of the position that a
harmless-error analysis is applicable, the dissent appears to rely on People v Lewis, 501 Mich. 1,
5-12; 903 NW2d 816 (2017), and In re Hall, 188 Mich. App. 217; 469 NW2d 56 (1991). Neither
case is relevant to the case at bar. The pertinent issue in Lewis was whether the remedy for
structural error, i.e., defendant’s deprivation of counsel at a preliminary examination in a
criminal proceeding, was automatic reversal or consideration of “ ‘whether the denial of
counsel…was harmless error.’ ” Lewis, 501 Mich. at 6. The Lewis Court relied on Coleman v
Alabama, 399 U.S. 1; 90 S. Ct. 1999; 26 L. Ed. 387 (1970) to hold that the deprivation of counsel at
a preliminary examination was subject to harmless-error analysis. Id. at 12. There has been no
claim of structural error in the case at bar, and our decision to reverse does not come about
because we believe the trial court committed structural error that was not subject to harmless-
error analysis.

        In re Hall also does not compel us to apply a harmless-error analysis. The issue in Hall
was whether the trial court erred by taking testimony at a review hearing in the absence of
counsel for the respondent. The Court did not identify the applicable standard of review, but did
not appear to have examined the issue as a due-process violation. Instead, the Court appears to
have applied an abuse of discretion standard, and insinuated that even if the trial court had
abused its discretion, the error was harmless. Moreover, we find the instant case to be
distinguishable from In re Hall, 188 Mich. App. 217; 469 NW2d 56 (1995), where the trial court
allowed the respondent’s counsel to withdraw after sixteen months of counsel not knowing his
client’s whereabouts and having no contact with her. This Court held that the right to counsel
may be waived or relinquished. Id., 188 Mich App at 222. “Waiver is the intentional
relinquishment or abandonment of a known right.” People v Carines, 460 Mich. 750, 762-763, n
7; 597 NW2d 130 (1999) (emphasis added, quotation marks and citation omitted). In the instant
case, the period between the trial court’s appointment of counsel and the adjudication hearing
was only a few months, the parties knew that respondent had been incarcerated during part of
this time period, he had issues with homelessness, and the record of the May 2017 hearing
reveals that respondent wanted to parent his child and showed some confusion about the details
of planned proceeding events, which the court undertook to clarify. It cannot be said that he
intentionally relinquished or abandoned his right to counsel by not showing up at the October 2,
2017 adjudication hearing.




                                                -8-
        In light of the foregoing, we hold that the trial court clearly erred by proceeding to an
adjudication under the circumstances presented here, and that the trial court’s error affected
respondent’s substantial rights. Kern v Blethen-Coluni, 240 Mich. App. at 336. Thus, we reverse
the trial court’s order terminating respondent’s parental rights and remand the case for a new
adjudicative hearing and other appropriate proceedings and services. Our decision may merely
delay the inevitable, but we find a parent’s constitutional right to due process in termination
proceedings well worth protecting.

       Reversed and remanded. We do not retain jurisdiction.



                                                           /s/ Thomas C. Cameron
                                                           /s/ Jane M. Beckering




                                               -9-